Broyles, C. J.
A motion to set aside a verdict and judgment, based on matters not appearing on the face of the record, is in effect a motion for a new trial, and is subject to all the rules of law governing such motions, so as to require a brief of the evidence (James v. Douglasville Banking Co., 26 Ca. App. 509 (106 S. E. 595); Ca. Ry. & El. Co. v. Hamer, 1 Ga. App. 673 (58 S. E. 54); Adams v. Overland-Madison Co., 27 Ga. App. 531, 533 (3) (109 S. E. 413) ); and where, as in the instant case, the order of the trial judge overruling and denying the *54motion to set aside the verdict and judgment previously entered in the case shows affirmatively that no brief of the evidence was filed, and that the court did not pass upon the merits of the motion, the judgment denying the motion cannot be reversed.
Decided March 7, 1923.
Motion to set aside judgment; from Fulton superior court — Judge Ellis. September 23, 1922.
J. W. LeOraw, for plaintiff in error.
Branch & Howard, contra.

Judgment affirmed.


Luke and Bloodworih, JJ., concur.